DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 14, 15, 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,978,460 (hereinafter Kang).
As per claim 1, Kang teaches a memory device (Kang; Figure 1 Item 121) of a memory module (Kang; Figure 1 Item 120), the memory device comprising: a command/address (CA) buffer (Kang; Figure 1 Item 121_3, Col 4 Lines 36 – 39) configured to receive a CA signal through a bus (Kang; Figure 9 “ADD/CMD”) shared by a second memory device (Kang; Figure 1 Items 122 or 123) that is different from the memory device of the memory module; and a mode register (Kang; Figure 1 Item 111, Col 3 Line 63 – Col 4 Line 8) configured to store location information of the memory device on the bus (Kang; Col 5 Lines 24 – 30, Col 8 Lines 1 – 8).

As per claim 2, Kang also teaches wherein the location information of the memory device is stored as a CA on-die termination (ODT) strap value (Kang; Col 8 Lines 1 – 8).



As per claim 4, Kang also teaches wherein the memory device is further configured to compensate for the CA signal received by the CA buffer through the bus (Kang; Col 9 Lines 12 – 23), wherein the memory device is further configured to adjust the compensation for the CA signal based on the location information (Kang; Col 9 Line 61 – Col 10 Line 9).

As per claim 14, Kang teaches a memory device (Kang; Figure 1 Item 121) of a memory module (Kang; Figure 1 Item 120), the memory device comprising: a command/address (CA) buffer (Kang; Figure 1 Item 121_3, Col 4 Lines 36 – 39) configured to receive a CA signal through a bus (Kang; Figure 9 “ADD/CMD”) shared by a second memory device (Kang; Figure 1 Items 122 or 123) that is different from the memory device of the memory module; an equalizer configured to compensate for the CA signal received the CA buffer through the bus (Kang; Col 9 Lines 12 – 23); and a calibration logic circuit (Kang; Figure 1 Item 121_2) configured to: identify location information of the memory device, wherein the location information indicates a transmission length of the bus measured from a CA pin of the memory module to the CA buffer (Kang; Col 5 Lines 24 – 30), and adjust the equalizer based on the location information (Kang; Col 9 Line 61 – Col 10 Line 9).

As per claim 15, Kang also teaches a command decoder configured to decode a first command from the CA buffer (Kang; Figure 12 Item 1100, Col 11 Lines 61 – 64); and a mode register (Kang; Figure 1 Item 111, Col 3 Line 63 – Col 4 Line 8) configured to store the location information (Kang; Col 5 Lines 24 – 30, Col 8 Lines 1 – 8).



As per claim 18, Kang also teaches wherein the first memory device further comprises a first equalizer configured to compensate for the CA signal received by the first CA buffer through the bus (Kang; Col 9 Lines 12 – 23), wherein the second memory device further comprises a second equalizer configured to compensate for the CA signal received by the second CA buffer through the bus (Kang; Col 9 Lines 12 – 23), wherein the first calibration logic circuit is further configured to, based on the first location information, adjust a first strength of the first equalizer (Kang; Col 9 Line 61 – Col 10 Line 9), and wherein the second calibration logic circuit is further configured to, based on the second location information, adjust a second strength of the second equalizer (Kang; Col 9 Line 61 – Col 10 Line 9).

As per claim 19, Kang also teaches wherein, when the first location information and the second location information are identical, a first on-die termination (ODT) value of the first CA buffer and a second ODT value of the second CA buffer are identical, and wherein, when the first location information and the second location information are different, the first ODT value of the first CA buffer 

As per claim 20, Kang also teaches a register clock driver configured to transmit the CA signal to the first CA buffer and the second CA buffer through the bus (Kang; Figure 10 Item 124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,978,460 (hereinafter Kang) in view of US Patent No. 6,256,235 (hereinafter Lee).
As per claim 7, Kang teaches the device as described per claim 3 (see rejection of claim 3 above).  Kang also teaches a data input/output buffer comprising a receiver and a transmitter (Kang; Figure 12 Item 1300), wherein the receiver is configured to receive a data input signal and the transmitter is configured to transmit a data output signal (Kang; Figure 12 “DQ”), wherein the memory device is further configured to adjust the compensation for the CA signal based on the location information (Kang; Col 9 Line 61 – Col 10 Line 9).

However, Lee teaches a memory device in which pre-emphasis is adjusted based on memory device location information (Lee; Col 1 Line 66 – Col 2 Line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kang to include the pre-emphasis modification because doing so allows for tailoring the signal in accordance with signal degradation characteristics of the bus and memory device (Lee; Col 1 Line 66 – Col 2 Line 6).

Allowable Subject Matter
Claims 5, 6, 8 – 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination a clock buffer configured to receive a clock signal through the bus, wherein the memory device is further configured to, based on the location information, sample the CA signal with an adjusted version of the clock signal, as required by dependent claim 5, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command and address buffer, but does not teach the clock buffer causing the CA signal to be sampled with an adjusted clock signal based on the location information, as required by dependent claim 5.

including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the CA buffer is a first CA buffer and the CA signal is a first CA signal, wherein the memory device further comprises a second CA buffer configured to receive a second CA signal through the bus, and wherein the memory device is further configured to: based on the location information, perform a first sampling of the first CA signal, and based on the location information, perform a second sampling of the second CA signal, as required by dependent claim 6, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command and address buffer, but does not teach the multiple command and address buffers and the multiple signal sampling, as required by dependent claim 6.

Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination a clock buffer configured to receive a clock signal through the bus; a data strobe buffer configured to receive or transmit a data strobe signal; and a write leveling circuit configured to, based on the location information, adjust the data strobe signal with respect to the clock signal, as required by dependent claim 8, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command and address buffer, but does not teach the memory device adjusting data strobe signal with respect to the clock signal based on the location information by a write leveling circuit, as required by dependent claim 8.

Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination a data strobe buffer configured to receive or transmit a data strobe signal, wherein the memory device is further configured to, based on the location information, adjust timing of clock edges of the data strobe signal with respect to the data input/output signal, as required by dependent claim 9, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command and address buffer, but does not teach the memory device adjusting timing of clock edges of the data strobe signal with respect to the data input/output signal and based on the location information, as required by dependent claim 9.

Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination a first data input/output buffer configured to receive or transmit a first data input/output signal; and a second data input/output buffer configured to receive or transmit a second data input/output signal, wherein the memory device is further configured to: based on the location information, perform a first sampling of the first data input/output signal, and based on the location information, perform a second sampling of the second data input/output signal, as required by dependent claim 10, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command and address buffer and I/O buffer, but does not teach multiple I/O buffers and multiple samplings of the data signals based on the location information, as required by dependent claim 10.

Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the memory device is further configured to, based on the location information, adjust an update period of the temperature sensor, as required by dependent claim 11, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a 

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination a voltage generator configured to: generate at least one voltage of a first voltage to be provided to the CA buffer, a second voltage to be provided to the data input/output buffer, or a third voltage to be provided to the memory cell array, and adjust a level of the at least one voltage by using the location information, as required by dependent claim 12, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an I/O buffer and memory cell array, but does not teach adjusting voltage of a voltage generator using the location information, as required by dependent claim 12.

Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination a data strobe buffer configured to receive or transmit a data strobe signal; and a delay locked loop (DLL) configured to, based on the location information, adjust a delay between the clock signal and the data strobe signal, as required by dependent claim 13, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a clock buffer for receiving a clock signal, but does not teach the data strobe buffer and DLL configured to adjust a delay between the clock signal and data strobe signal based on the location information, as required by dependent claim 13.

including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the command decoder is configured to: decode a mode register write command, write the location information to the mode register based on the decoding of the mode register write command, decode a mode register read command, and read the location information of the mode register based on the decoding of the mode register read command, as required by dependent claim 16, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a command decoder, but does not teach decoding a write and read command to a mode register to write and read the location information, as required by dependent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 11,238,909 – Teaches setting operational parameters of a memory based on location information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181